Citation Nr: 0336093	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who served in the Philippine Commonwealth 
Army from August 1941 to August 1946.  He died in February 
1979.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied basic eligibility 
for VA death benefits.  The appellant submitted a notice of 
disagreement (NOD) in July 2002 and requested a Decision 
Review Officer (DRO) hearing in September 2002.

The appellant was then provided with a statement of the case 
(SOC) by the RO in October 2002.  Her DRO hearing took place 
in March 2003.  The RO then provided her with a supplemental 
SOC (SSOC) in April 2003.  She subsequently perfected this 
appeal to the Board.

FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.

CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant's late husband, have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In January 2002, the appellant filed a formal claim of 
entitlement to VA survivors' benefits based upon her 
husband's death on February 16, 1979, on VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child).  
Accompanying the Form 534 was a copy of the decedent's 
Certificate of Death, indicating he had died as a result of 
"PTB [pulmonary tuberculosis] - far advanced."  The 
claimant listed the decedent's dates of military service as 
being from November 1941 to August 1945.

In support of her claim, she submitted a copy of a 
Certification of Honorable Discharge from the Philippine 
Commonwealth Army, under the name of her deceased husband.  
The date of enlistment on that form is illegible, and the 
date of discharge is dated in August 1946.  

In a June 2002 record, the NPRC certified that the 
appellant's decedent spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In essence, therefore, the decedent had no valid U.S. Armed 
Forces military service.  Therefore, in June 2002, the RO 
advised the appellant that her claim was denied because her 
late spouse had lacked the required military service to be 
eligible for VA benefits.

Subsequent to the denial, the appellant submitted additional 
documents in support of her claim, including a copy of a 
"CERTIFICATION" dated July 2002, from an Assistant Adjutant 
General in the Philippine Army.  The document indicates that 
the appellant's late husband had service with the United 
States Armed Forces, Far East (USAFFE), in various types of 
military and non-military status, from August 1941 to June 
1945.

In July 2002, the appellant submitted a copy of an Affidavit 
For Philippine Army Personnel, dated in April 1946 and 
executed by her late husband.  It indicates that the affiant 
evidently had service from August 1941 to December 1941, with 
the USAFFE.  The Affidavit contains space for a chronological 
listing of any wounds or illnesses incurred in service, to 
include dates, locations, treatment, etc.  That portion of 
the form indicates "NONE", and the appellant's late husband 
signed the same page.

The appellant presented for a personal hearing before the DRO 
in March 2003.  At that hearing, the appellant stated that 
there were no other names under which her husband would have 
served in the military.  At that time, the appellant also 
submitted a certification from the Veterans Memorial Medical 
Center, dated December 2002, pertaining to her husband's 
hospitalizations in 1976, 1977, and 1978 for PTB.

According to a July 2003 Memorandum to the File prepared by 
the RO, records of individuals who claim to have served in 
the Commonwealth Army of the Philippines inducted into the 
United States Armed Forces in the Far East, and those who 
claim to have served in the organized guerrilla forces, are 
maintained by the U.S. Army Personnel Command (APERSCOM, 
formerly ARPERCEN), St. Louis, Missouri.  The Memorandum 
reflects that no new evidence had been presented which would 
have warranted a request for re-certification of the 
appellant's late husband's military service.

II.  Analysis

A.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See also VAOPGCPREC 
7-2003 (Nov. 19, 2003), as to retroactivity of the VCAA 
regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that this case turns upon a 
legal matter, and that medical records and examination 
reports are not pertinent to the Board's decision.  By virtue 
of the SOC, the SSOC, as well as informational correspondence 
provided by the RO in February 2002, the appellant has been 
given notice of the evidence necessary to substantiate her 
claim for basic eligibility for VA death benefits.

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, including 
any relevant records adequately identified by her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to evidentiary 
development requirements).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (requiring that the Board 
identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the SOC and SSOC fully informed the 
appellant of the types of evidence which would be necessary 
to substantiate her claim.  Moreover, inasmuch as the 
appellant has had more than ample time during the pendency of 
this matter in which to submit supportive information, 
evidence, and argument, and has in fact done so, the holding 
of the Federal Circuit in its decision in PVA, supra, has 
been fulfilled. 

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  38 
U.S.C.A. § 5103A(a)(2).  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R § 3.159(d)). 

In view of the foregoing, we find that VA has satisfied its 
duty to assist the appellant in apprising her as to the 
evidence needed, and in obtaining evidence pertaining to her 
claim, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West 2002)).  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

B.  Discussion

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army (prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.40, 3.41, and 3.203(a), (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus potential veteran status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.41(a) 
(authorizing potential veteran status for Philippine 
personnel "from the date certified by the Armed Forces [of 
the United States]"); 3.203(a) (requiring service department 
documentation of service where available); § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
decedent.  Soria v. Brown, 118 F. 3d At 749. 

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of her submissions consists of a document from a United 
States service department.

In June 2002, the NPRC certified that the appellant's late 
spouse had no recognized guerrilla service, nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States. 

When the appellant presented for a DRO hearing in March 2003, 
she provided no additional information about her late husband 
under which the RO should have ordered another search of NPRC 
records.  Thus, in June 2002, the NPRC had before it all of 
the facts and circumstances necessary to determine the nature 
of appellant's late husband's service.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service, because none of those documents 
was issued by a United States military service department.  
Also, the June 2002 certification from the NPRC indicating 
that the appellant's deceased spouse had no qualifying 
service is binding on VA.  See generally Spencer v West, 13 
Vet. App. 376 (2000).  Moreover, the appellant has provided 
no further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).


The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes and 
that she is, thus, not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  The 
appellant's proper remedy regarding service verification is 
an application to the Board of Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232 (1994).

ORDER

Basic eligibility for VA death benefits is not established; 
thus, the appeal is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



